  Case: 1:18-cv-05587 Document #: 964 Filed: 03/31/21 Page 1 of 5 PageID #:20609




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES SECURITIES AND                )
EXCHANGE COMMISSION,                        )
                                            )
            Plaintiff,                      )
                                            )      Case No. 18 C 5587
      v.                                    )
                                            )      Judge John Z. Lee
EQUITYBUILD, INC., EQUITYBUILD              )
FINANCE, LLC, JEROME H. COHEN,              )
And SHAUN D. COHEN,                         )
                                            )
            Defendants.                     )

                                     ORDER

      Before the Court is the Receiver’s tenth motion to confirm the sale of certain

real estate and for the avoidance of certain mortgages, liens, claims, and

encumbrances. Citibank, N.A., as Trustee for the registered Holders of Wells

Fargo Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through

Certificates, Series 2018-SB48 (“Citibank”), UBS AG (“UBS”), and the Federal

Home Loan Mortgage Corporation (“Freddie Mac”) (collectively, the “Institutional

Lenders”), have objected to the sale of eight of the listed properties. For the

following reasons, the Institutional Lenders’ objection is overruled, and the

Receiver’s motion is granted.

                                  STATEMENT

      Citibank, UBS, and Freddie Mac object to the sale of properties located at

the following addresses in Chicago, Illinois: 4611-17 South Drexel, 6217-27 South

Dorchester, 7255-57 South Euclid, 7024-32 South Paxton, 1422-24 East 68th
  Case: 1:18-cv-05587 Document #: 964 Filed: 03/31/21 Page 2 of 5 PageID #:20610




Street, 2800-06 East 81st Street, 4750-52 South Indiana Avenue, and 7840-42

South Yates Avenue. Citibank claims an interest in 4611-17 South Drexel, 6217-

27 South Dorchester, and 7255-57 South Euclid; Freddie Mac claims an interest

in 7024-32 South Paxton; and UBS claims an interest in 1422-24 East 68th Street,

2800-06 East 81st Street, 4750-52 South Indiana Avenue, and 7840-42 South

Yates Avenue.

      As outlined in the Receiver’s motion, the asking price and sale price for these

eight properties are as follows:

                    Property                 Asking Price       Sale Price

       4611-17 South Drexel                     $3,300,000       $4,900,000

       6217-27 South Dorchester                 $1,750,000       $2,116,000

       7024-32 South Paxton                     $1,550,000       $1,775,000

       7255-57 South Euclid                       $800,000         $970,000

       4750-52 South Indiana Avenue               $570,000         $697,000

       1422-24 East 68th Street                   $450,000         $400,000

       2800-06 East 81st Street                   $400,000         $460,000

       7840 South Yates Avenue                    $250,000         $350,000



See Receiver’s Tenth Mot. Confirm Sales at 7–27, ECF No. 809. Thus, with the

exception of 1422-24 East 68th Street, the sale of each property exceeds its asking

price. Citibank also admits that the sale price for 4611-17 South Drexel exceeds

the $3,697,340.98 amount Citibank listed in the proof of claim it filed for that




                                         2
    Case: 1:18-cv-05587 Document #: 964 Filed: 03/31/21 Page 3 of 5 PageID #:20611




property. See Institutional Lenders’ Obj. Tenth Mot. (”Obj. Tenth Mot.”) at 29,

ECF No. 820.

        The arguments raised by the Institutional Lenders are nearly identical to

the arguments raised by certain other lenders in their objections to the Receiver’s

ninth motion to confirm sales—down to the headings used in the brief. Compare

Obj. Tenth Mot. at i with Institutional Lenders’ Obj. Second Mot. Restoration of

Funds and Ninth Mot. Confirm Sales at 2, ECF No. 769. 1 As stated in the order

granting the Receiver’s ninth sales motion,

              the Court already approved the Receiver’s credit bidding
              procedures, Oct. 4, 2019 Order at 4–6, ECF No. 540;
              approved the sales of properties for prices amounting to
              less than the mortgages securing them, Mar. 31, 2020
              Order at 7, ECF No. 676; [and] approved the sales of
              properties free and clear of any liens or encumbrances
              provided that those liens attach to the ultimate sales
              proceeds of the properties, Dec. 12, 2019 Minute Entry,
              ECF No. 601 . . . . The Court also has ruled that an
              orderly claims process is the most efficient and equitable
              method to resolve competing claims of investors and
              institutional lenders, [Oct. 4, 2019 Order] at 5; Mar. 31,
              2020 Order at 6; and that a claims process is appropriate
              even for properties where a Lender has a recorded
              mortgage but the investors do not. [Mar. 31, 2020 Order]
              at 6 n.2 (“Though there are no competing mortgages for
              four of the properties at issue . . . the Court is persuaded
              that, with respect to these properties, ‘other issues

1      In light of the similarities between the two objections, the Receiver’s response to the
instant objection incorporated the Receiver’s and SEC’s responses in support of the Receiver’s
ninth motion to confirm sales and stated that “[f]or purposes of judicial economy, and without
waiving or conceding any of these repeated objections, the Receiver attempts below to only
address new objections, objections specific to the properties at issue, or objections that ignore
more recent information.” See Receiver’s Reply at 2, ECF No. 858. The Court notes that this
approach did not, in fact, promote judicial economy because neither the Receiver’s brief nor
the SEC’s identified which of the Institutional Lenders’ arguments were recycled and which
were new, nor did they identify which pages of each prior brief were responsive or which
passages of the Court’s prior orders were on point.


                                               3
  Case: 1:18-cv-05587 Document #: 964 Filed: 03/31/21 Page 4 of 5 PageID #:20612




             remain to be resolved during the initiated claims
             resolution process, including without limitation the
             alleged balance due in connection with the corresponding
             loan, the propriety of all of the component amounts of the
             claims asserted, and the entitlement of the Receiver to
             an administrative lien on a portion of the proceeds, if
             warranted.’” (citation omitted)).

Oct. 26, 2020 Order at 4–5; see also Dec. 11, 2020 Order at 4–6, ECF No. 899

(recounting the procedural history of the Receiver’s motions to confirm sales and

the Court’s rulings).   The Court also rejected the lenders’ Fifth Amendment

Takings Clause argument as unsupported by existing law. See Oct. 26, 2020 Order

at 6.

        Furthermore, when considering the ninth sales motion, the Court was not

swayed by the Institutional Lenders’ contention that the sales would not

“generate[] the true and proper value of the properties.” Id. at 5. This is because

the sale prices for the properties at issue in the ninth sales motion represented

92% and 109% of the list prices, and the Lenders “offer[ed] no evidence that the

bid process the Receiver employed resulted in properties being sold for less than

their true value.” Id. at 5–6. Here, the sale prices are similar to those at issue in

the ninth sales motion.     While the sale price for 1422-24 East 68th Street

represents 88.9% of the list price, the other sale prices represent between 114.5%

on the low end (for 7024-32 South Paxton) and 148.5% on the high end (for 4611-

17 South Drexel). And the Lenders still “offer no evidence that the bid process . . .

resulted in properties being sold for less than their true value.” Id. at 5 (citing

Mar. 31, 2020 Order at 7).     Thus, again, the Court is not persuaded by this

argument.
                                         4
  Case: 1:18-cv-05587 Document #: 964 Filed: 03/31/21 Page 5 of 5 PageID #:20613




      Because the Institutional Lenders have not raised any arguments that the

Court has not already rejected, their objection is overruled.

                                 CONCLUSION

      For the foregoing reasons, the entirety of the Receiver’s tenth motion to

confirm sales is granted.



IT IS SO ORDERED.                            ENTERED: 3/31/21



                                             __________________________________
                                             JOHN Z. LEE
                                             United States District Judge




                                         5
